    Case 19-00101-SMT   Doc 85    Filed 12/12/19 Entered 12/12/19 08:04:33   Desc Main
                                  Document Page 1 of 6
The document below is hereby signed.

Signed: December 11, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     ANDRENA DIANE CROCKETT,               )     Case No. 19-00101
                                           )     (Chapter 13)
                        Debtor.            )     Not for publication in
                                           )     West’s Bankruptcy Reporter.

                          MEMORANDUM DECISION AND ORDER
                        GRANTING NATIONSTAR’S MOTION TO
              ALTER ORDER REGARDING DEBTOR’S MOTION TO RECONSIDER

          Nationstar Mortgage LLC d/b/a Mr. Cooper (“Nationstar”) has

     filed a timely motion under Fed. R. Bankr. 9023 (Dkt. No. 76)

     seeking pursuant to Fed. R. Civ. P. 59(e) to alter a Memorandum

     Decision and Order of September 23, 2019.1           I will grant

     Nationstar’s Rule 9023 motion for the following reasons.

          An appeal is pending regarding the Memorandum Decision and

     Order addressed by Nationstar’s Rule 9023 motion.             That appeal

     does not bar my addressing Nationstar’s Rule 9023 motion.                To

     explain, the pertinent chronology is as follows:


          1
             The Rule 9023 motion is titled Motion to Reconsider
     Memorandum Decision and Order Granting Debtor’s Objection to
     Nationstar’s Proof of Claim in Part, and Otherwise Denying
     Debtor’s Motion to Reconsider.
Case 19-00101-SMT   Doc 85   Filed 12/12/19 Entered 12/12/19 08:04:33   Desc Main
                             Document Page 2 of 6


      •    On July 22, 2019, the court entered an Order Overruling

           Objection to Claim of Nationstar Mortgage LLC d/b/a Mr.

           Cooper (Dkt. No. 54).

      •    On August 5, 2019, the debtor filed her Motion to

           Reconsider Overruling Debtor’s Objections to Creditor’s

           Proof-of-Claim (“Motion to Reconsider”) (Dkt. No. 59).

      •    On September 23, 2019, the court entered a Memorandum

           Decision and Order (Dkt. No. 70) which granted the

           debtor’s Motion to Reconsider in part by ordering “that

           Nationstar’s Proof of Claim is reduced by $1,289.18 to

           a claim as of the petition date of $545,088.59 with

           $183,643.49 being the amount necessary to cure any

           default as of the petition date” and otherwise denied

           the Motion to Reconsider.

      •    On September 26, 2019, the debtor filed her notice of

           appeal (Dkt. No. 72) regarding the Memorandum Decision

           and Order of September 23, 2019.

      •    On October 7, 2019, Nationstar timely filed its Rule

           9023 motion regarding the Memorandum Decision and Order

           of September 23, 2019.

Under Fed. R. Bankr. P. 8002(b)(2), which is modeled after Fed.

R. App. P. 4(a)(4), the notice of appeal previously filed

regarding the Memorandum Decision and Order of September 23,

2019, is not effective until the Clerk enters this order


                                       2
Case 19-00101-SMT   Doc 85   Filed 12/12/19 Entered 12/12/19 08:04:33   Desc Main
                             Document Page 3 of 6


disposing of Nationstar’s Rule 9023 motion.            Accordingly, I

retain jurisdiction to grant the motion despite the filing of the

notice of appeal.     See English-Speaking Union v. Johnson, 353

F.3d 1013, 1020 (D.C. Cir. 2004) (a debtor’s “notice of appeal

[to the court of appeals] did not take effect while its motion to

vacate remained pending in the district court, leaving that court

with jurisdiction to grant [the debtor’s] motion for

post-judgment relief”); Amarin Pharmaceuticals Ireland Limited v.

Food and Drug Administration, 139 F. Supp. 3d 437, 440 (D.D.C.

2015) (Rule 4(a)(4) “‘clarif[ies] . . . the courts’ respective

jurisdictions’ when such a motion [including a Rule 59(e) motion]

is made by ‘depriving the courts of appeals of jurisdiction’ and

explicitly providing that the district court will retain

jurisdiction over case and motion alike.”) (citing Griggs v.

Provident Consumer Discount Co., 459 U.S. 56, 59-60 (1982)).                See

also Stone v. I.N.S., 514 U.S. 386, 402-03 (1995) (noting that a

timely motion under Rule 59 filed after a notice of appeal was

filed “divest[s] the appellate court of jurisdiction that had

once existed”).

      One decision, Leadership Conf. on Civil Rights v. Gonzales,

421 F. Supp. 2d 104, 107 (D.D.C. 2006), states, to the contrary,

that the court can deny but cannot grant a Rule 59(e) motion when

an appeal is pending.        That statement is unpersuasive in light of




                                       3
Case 19-00101-SMT   Doc 85   Filed 12/12/19 Entered 12/12/19 08:04:33   Desc Main
                             Document Page 4 of 6


English-Speaking Union, which Gonzales did not discuss,2 and

Amarin Pharmaceuticals Ireland Limited, which, in a manner

consistent with English-Speaking Union, interprets Rule 4(a)(4)

as divesting the appellate court of jurisdiction upon the filing

of a timely Rule 59(e) motion.         Moreover, the statement in

Gonzales regarding the court’s inability to grant the Rule 59(e)

motion was unnecessary dictum because the court proceeded to deny

the Rule 59(e) motion.

      The debtor has not opposed Nationstar’s Rule 9023 motion.

That motion sets forth evidence demonstrating that the $1,289.18

item disallowed by the Memorandum Decision and Order of September

23, 2019, ought to be allowed instead, and sets forth an adequate

basis under Rule 59(e) for altering the Memorandum Decision and

Order of September 23, 2019.

      In light of the foregoing, it is



      2
          The court in Gonzales went on to state:

      If the court is inclined to grant such a motion while the
      appeal is pending, “the District Court indicates that it
      will grant relief, [and] the appellant may move the
      appellate court for a remand in order that relief may be
      granted.”   Hoai v. Vo, 935 F.2d 308, 312 (D.C. Cir.
      1991).

421 F. Supp.2d at 107. However, Hoai v. Vo dealt with the
District Court’s addressing a motion under Fed. R. Civ. P. 60(b),
not a Rule 59(e) motion, during the pendency of an appeal. See
English-Speaking Union, 353 F.3d at 1019 (also interpreting Hoai
as “stating that a district court may consider but not grant a
pending Rule 60(b) motion while appellate review is ongoing
unless the court of appeals remands the case”) (emphasis added).

                                       4
Case 19-00101-SMT   Doc 85   Filed 12/12/19 Entered 12/12/19 08:04:33   Desc Main
                             Document Page 5 of 6


      ORDERED that Nationstar’s Rule 9023 motion (the Motion to

Reconsider Memorandum Decision and Order Granting Debtor’s

Objection to Nationstar’s Proof of Claim in Part, and Otherwise

Denying Debtor’s Motion to Reconsider) (Dkt. No. 76) is GRANTED.

It is further

      ORDERED that the Order Granting the Debtor’s Objection to

Nationstar’s Proof of Claim in Part, and Otherwise Denying

Debtor’s Motion to Reconsider (Dkt. No. 70) is altered to provide

as follows.    It is further

      ORDERED that the debtor’s Motion to Reconsider Overruling

Debtor’s Objections to Creditor’s Proof-of-Claim (Dkt. No. 58) is

DENIED.    It is accordingly further

      ORDERED that the objection to Nationstar’s proof of claim

remains overruled and the proof of claim remains allowed as

filed.    It is further

      ORDERED that this Memorandum Decision and Order sets forth a

final and appealable order, and if the debtor intends to

challenge the order or the alteration of the Memorandum Decision

and Order, then pursuant to Fed. R. Bankr. P. 8002(b)(3), the

debtor must file a notice of appeal or an amended notice of

appeal, but pursuant to Fed. R. Bankr. P. 8002(b)(4) no

additional fee will be required to file an amended notice of

appeal.    It is further

      ORDERED that the Clerk shall transmit this Memorandum


                                       5
Case 19-00101-SMT                                                                           Doc 85   Filed 12/12/19 Entered 12/12/19 08:04:33   Desc Main
                                                                                                     Document Page 6 of 6


Decision and Order along with a copy of the current docket sheet

to the District Court’s side of the Clerk’s office as a

supplement to the record on appeal.

                                                                                                                         [Signed and dated above.]

Copies to: Debtor; recipients of e-notification of filings.




R:\Common\TeelSM\Judge Temp Docs\Crockett (Andrena) Grant N'star Mtn to Reconsider v4.wpd
                                                                                                               6
